DLD-095                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 18-3667
                                       ___________

                             IN RE: RAHEEM D. LOUIS,
                                                Petitioner
                       ____________________________________

                       On a Petition for Writ of Mandamus from the
            United States District Court for the Middle District of Pennsylvania
                      (Related to M.D. Pa. Civ. No. 3:18-cv-00877)
                       ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  February 7, 2019
         Before: JORDAN, GREENAWAY, JR. and NYGAARD, Circuit Judges

                              (Opinion filed: April 11, 2019)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Pro se petitioner Raheem Louis has filed a petition for a writ of mandamus,

requesting that we compel the District Court to act on his pending motions for summary

judgment and for a preliminary injunction. For the reasons set forth below, we will deny

the petition.

       In April 2018, Louis filed a civil rights complaint in the United States District


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
Court for the Middle District of Pennsylvania. The District Court granted Louis’ motion

for leave to proceed in forma pauperis on October 12, 2018.1 On October 19, 2018,

Louis filed a motion for summary judgment and a motion for a preliminary junction; he

later filed a motion to amend/correct his motion for a preliminary injunction. On

December 14, 2018, Defendant Ebbert filed a motion to dismiss, or in the alternative, a

motion for summary judgment, and he subsequently filed a motion for extension of time

to file a supporting brief. The District Court had not ruled on any of these motions when

Louis filed this petition for a writ of mandamus.

       Mandamus is a drastic remedy available only in extraordinary circumstances. In

re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). A mandamus

petitioner must establish that he has “no other adequate means” to obtain the requested

relief, and that he has a “clear and indisputable” right to issuance of the writ. Madden v.

Myers, 102 F.3d 74, 79 (3d Cir. 1996), superseded in part on other grounds by 3d Cir.

L.A.R. 24.1(c).

       As a general rule, the manner in which a court disposes of cases on its docket is

within its discretion. In re Fine Paper Antitrust Litig., 685 F.2d 810, 817 (3d Cir. 1982).

Indeed, given the discretionary nature of docket management, there can be no “clear and

indisputable” right to have the district court handle a case on its docket in a certain


1
 Prior to the District Court’s order granting him in forma pauperis status, Louis filed a
motion for summary judgment and a motion for a preliminary injunction. However, the
District Court later deemed both motions withdrawn due to Louis’ failure to file
supporting briefs.
                                              2
manner. See Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 36 (1980). Nonetheless,

mandamus may be warranted where a district court’s delay “is tantamount to a failure to

exercise jurisdiction.” Madden, 102 F.3d at 79. This case, however, does not present

such a situation. A delay of approximately three months in the disposition of Louis’

pending motions “does not yet rise to the level of a denial of due process,” and thus does

not justify our intervention at this time. Id. We are confident that the District Court will

rule on Louis’ motions in due course and with regard to consideration of irreparable

injury as to his motion for a preliminary injunction. See Rolo v. Gen. Dev. Corp., 949

F.2d 695, 703–04 (3d Cir. 1991).

       Accordingly, the petition for a writ of mandamus is denied.




                                              3